Citation Nr: 0843690	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service in the 
U. S. Navy from November 1966 to May 1968.  His military 
occupational specialty was a medical assistant.  He was 
stationed for a period of time on the Island of Guam but did 
not serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the veteran's VA Form 9 he requested a hearing before a 
Veterans Law Judge of the Board at the RO.  However, in 
February 2007 he withdrew his request for a travel Board 
hearing.  38 C.F.R. § 20.702(e) (2008). 

In August 2003 the veteran indicated that during service, 
while stationed at Guam, he had treated wounded veterans who 
had recently been shipped out of the Republic of Vietnam.  He 
indicated that these soldiers had been exposed to herbicides 
and that after service he had developed diabetes and 
metastatic carcinoma of the neck.  A September 2003 rating 
decision denied service connection for metastatic neck 
carcinoma and in the September 4, 2003, letter notifying the 
veteran of that denial he was asked to clarify whether he was 
seeking service connection for diabetes based on inservice 
Agent Orange Exposure.  Since then the veteran has not 
responded in the positive, even though in his August 2003 
letter he stated the circumstances described were the "basis 
for my claim."  Accordingly, that matter is not before the 
Board.  


FINDINGS OF FACT

1. The veteran did not serve in Vietnam or participate in 
combat; his military occupational specialty was a medical 
assistant; he does not allege that he experienced any form of 
actual physical assault or any physical injury, accidental or 
otherwise, during active military; and there is no 
corroboration of any alleged inservice stressors.  

2.  An acquired psychiatric, to include post-traumatic stress 
disorder, was not present during service and an acquired 
psychiatric disorder, to include major depression, has not 
been demonstrated medically subsequent to service for over 30 
years after discharge; and post-traumatic stress disorder is 
not shown.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was provided with pre-adjudication VCAA notice by 
letter, dated in May 2006.  The veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was also 
informed of how the degree of disability and effective date 
of disability would be determined.  Dingess, Id.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran withdrew his request for a hearing 
in February 2007.  The RO has obtained the veteran's service 
treatment records, private medical records, and VA treatment 
records.  He has not identified any additionally available 
evidence for consideration in his appeal.  

Under 38 U.S.C.A. § 5103A(d), a service connection claimant 
is entitled to a VA examination or opinion when (1) there is 
competent evidence of current disability or recurrent or 
persistent disability symptoms, and (2) evidence establishing 
that an inservice event, injury, or disease occurred or 
showing a chronic disease manifested in an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that disability or recurrent or persistent 
disability symptoms may be associated with service or another 
service-connected disorder, but (4) insufficient competent 
medical evidence to render a decision.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear 
v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing 
that the third prong has a "low threshold").  

The first element requires only (1) an assessment of whether 
there is evidence of a current disability or persistent or 
recurrent symptoms thereof, and (2) an assessment that such 
evidence is competent.  McLendon, at 81.  The second element 
is a factual assessment, involving the weighing of facts.  
McLendon, at 82.  As to the third element, evidence 
indicating there may be an association with service or a 
service-connected disorder includes, but is not limited to 
medical evidence suggesting a nexus, or credible evidence of 
continuity of symptom, e.g., pain or other symptoms capable 
of lay observation.  McLendon, at 83.  

In the Informal Hearing Presentation the service 
representative requested that the veteran be afforded a VA 
examination to determine whether the veteran had post-
traumatic stress disorder or whether there was a nexus 
between any other acquired psychiatric disorder, to include 
major depression, and the veteran's military service, to 
include his having had to treat and been exposed to severely 
wounded soldiers.  

However, with respect to the claim for service connection for 
post-traumatic stress disorder, the veteran was requested to 
provide detailed information as to his alleged stressors.  
Specifically, by RO letter dated May 22, 2006, he was 
requested to provide the dates, locations and units of 
assignment at the time of the stressful events.  In response, 
he submitted a letter which was received on July 5, 2006, 
stating only that he was at the U.S. Naval Hospital in Guam 
from about June 1967 to April 1968 and saw soldiers who had 
been severely injured.  

Thereafter, by RO letter dated July 20, 2006, the veteran was 
again asked to provide detailed information as to his alleged 
stressors.  His response was received on July 31, 2006, and 
consisted of only providing a duplicate of his prior response 
earlier in July 2006.  

By RO letter dated August 3, 2006, the veteran was again 
requested to provide the detailed information as to his 
alleged stressors, as had been requested earlier.  He was 
further informed that a failure to respond or an incomplete 
response might result in the denial of his claim.  

No additional information was provided by the veteran and in 
November 2006 the RO made a formal finding on the lack of 
information required to verify stressors in connection with 
the veteran's claim for service connection for post-traumatic 
stress disorder.  

The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).  Here, the veteran has not 
cooperated by providing the requested information.  Moreover, 
there is no other evidence on file which suggests that the 
veteran had post-traumatic stress disorder.  Accordingly, 
there is no requirement in this case to provide the veteran 
with a psychiatric examination to determine whether he has 
post-traumatic stress disorder and, if so, whether it is due 
to any alleged inservice stressors.  

With respect to the claim for service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder, there is already medical opinion on file 
which addresses this very question.  Accordingly, further 
delay of the case to acquire an additional opinion would not 
be fruitful.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service treatment records are negative for psychiatric 
disability.  

The veteran was evaluated for a left neck mass at a Cancer 
Center of the University of Texas in May 2001 because 
radiation therapy had been recommended.  At that time a 
psychological evaluation was negative.  There was no evidence 
of clinical depression or anxiety.  

A May 2003 statement from Dr. Garden reported that the 
veteran had been treated with radiation therapy in 2001.  

Dr. Ashraf issued the veteran a prescription for Prozac in 
January 2002.  

Private treatment records from January to July 2002 reflect 
that the veteran also had diabetes and that he continued to 
complained of depression.  A gastroenterology consultation in 
March 2002 notes that he had had colon polyps, had had 
diabetes since 1998, and had had additional physical 
problems.  Also, he denied anxiety, panic attacks, 
depression, manic disorders, and schizophrenia.  

In August 2003 the veteran stated that he had been a hospital 
corpsman at a Naval Hospital in Guam from June 1967 to April 
1968.  

In a subsequent statement, received in July 2006, the veteran 
suggested that his subconscious had repressed his memory of 
events in the hospital in Guam until "chemical depression" 
had been detected by Dr. Ashraft in November 2001.  He had 
then been given a prescription for Prozac.  Over the years of 
his VA care he had been quizzed numerous times about post-
traumatic stress disorder and the possibility of having 
nightmares but during that time these issues had not 
surfaced.  

VA outpatient treatment records reflect that in July 2005 the 
veteran reported that he had been depressed for years.  He 
had been divorced since 1987 and had never been able to get 
into another relationship.  He was having problems committing 
himself.  He expressed concerns about being depressed.  He 
reported that the onset of his depressive symptoms was after 
his radiation therapy for head and neck cancer in 2001.  He 
initially tried Prozac but weaned himself off of it after 
about three months.  He had noticed a recurrence of 
depressive symptoms.  After screening for post-traumatic 
stress disorder, it was noted that he did not meet the DSM-IV 
criteria for post-traumatic stress disorder.  It was 
concluded that he presented with symptoms consistent with 
major depressive disorder which appeared to have begun after 
his radiation therapy for his head and neck cancer.  

A January 2006 VA outpatient treatment record reflects that 
the veteran had no combat experiences but had worked in a 
hospital in Guam for a year and had had significant exposure 
to trauma victims.  It was further reported that he "[f]eels 
he has not held on to it and no PTSD sx."  

In the Informal Hearing Presentation the veteran's service 
representative cited a Website on the Internet concerning the 
history of the Naval Hospital in Guam.  This Website had been 
read and the information therein indicates that many veterans 
wounded in Vietnam were evacuated to that hospital for 
treatment.  

Principles Governing Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of post-traumatic stress disorder-will vary depending upon 
whether the veteran engaged in "combat with the enemy".  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 
Vet. App. 283, 289 (1994), and Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If the veteran did not engage in combat with the enemy or if 
he did but the alleged stressor is not combat related, then 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

Analysis

It is conceded that the veteran was never stationed in a 
combat zone and was not in the Republic of Vietnam.  Thus, 
under governing law and regulations corroboration of his 
alleged stressor(s) is required.  He states that he saw 
severely wounded soldiers while working as a medical 
assistant in Guam.  Although service personnel records show 
that he was stationed in Guam, these events could not be 
verified because he did not provide sufficient details to 
allow for an attempt to verify the alleged stressor(s).  
Moreover, the service treatment records do not show that he 
either sought or received evaluation or treatment for any 
psychiatric symptoms during service.  

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
statements and testimony alone are not sufficient to 
establish the occurrence of the alleged noncombat stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Even with the favorable 
resolution of reasonable doubt, there is no evidence 
corroborating his alleged stressors.  So, it can not be 
conceded that he actually experienced those events.  See 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Also, the veteran's speculation that memories of having seen 
and treated those who were injured in Vietnam (even assuming 
they occurred and, as noted, the actual occurrence of such 
stressor(s) is not corroborated) remained in his subconscious 
and resurfaced only recently is, even by itself, counter 
balanced by the veteran's statements that, in substance, he 
has not had flashback, nightmares or intrusive recollections 
of such events.  Moreover, he is not competent to offer a 
medical opinion of this nature.  Competent medical evidence 
is that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2008).  Although he was a medical assistant in service, 
there is no indication that he had any training in the mental 
health field.

As there is no credible supporting evidence that the claimed 
in-service stressors actually occurred and no diagnosis of 
post-traumatic stress disorder predicated on an in-service 
stressor, the Board can only conclude that there is no 
competent evidence that the veteran now has or has ever had 
post-traumatic stress disorder.  In fact, post-traumatic 
stress disorder has specifically been ruled out.  

In sum, without credible supporting evidence of any in-
service stressor and no diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim for service connection for post-traumatic stress 
disorder.  

As to an acquired psychiatric disorder other than post-
traumatic stress disorder, the evidence is clear that the 
veteran's depressive symptoms began after he first started 
receiving radiation therapy.  Indeed, the only medical 
opinion on file addressing the origin of the veteran's 
depressive symptoms relates it to a time after this treatment 
and not to any matter related to the veteran's period of 
military service decades earlier.  

While the veteran has only recently stated that he believes 
his depressive symptoms may have started during service, from 
seeing wounded soldiers in Guam, where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence of a nexus or 
relationship between the post-service diagnosis and service 
is required to support the claim.  The veteran is a layperson 
and, so, is not competent to render a medical opinion as to 
the required nexus, which is essentially a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board may consider only independent medical evidence to 
support its finding, and as there is no favorable medical 
evidence that that relates depressive symptomatology to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is the against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is not 
warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


